



WARNING

The President
    of the panel hearing this appeal directs that the following should be attached
    to the file:

An order
    restricting publication in this proceeding under ss. 486.4(1), (2), (3) or (4)
    or 486.6(1) or (2) of the
Criminal Code
shall continue.  These
    sections of
the Criminal Code
provide:

486.4     (1)
Subject to subsection (2), the
    presiding judge or justice may make an order directing that any information
    that could identify the complainant or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)     any of
    the following offences;

(i)   an offence
    under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 172,
    172.1, 173, 210, 211, 212, 213, 271, 272, 273, 279.01, 279.02, 279.03, 346 or
    347,

(ii)  an
    offence under section 144 (rape), 145 (attempt to commit rape), 149 (indecent
    assault on female), 156 (indecent assault on male) or 245 (common assault) or
    subsection 246(1) (assault with intent) of the
Criminal Code
, chapter
    C-34 of the Revised Statutes of Canada, 1970, as it read immediately before
    January 4, 1983, or

(iii) an
    offence under subsection 146(1) (sexual intercourse with a female under 14) or
    (2) (sexual intercourse with a female between 14 and 16) or section 151
    (seduction of a female between 16 and 18), 153 (sexual intercourse with
    step-daughter), 155 (buggery or bestiality), 157 (gross indecency), 166 (parent
    or guardian procuring defilement) or 167 (householder permitting defilement) of
    the
Criminal Code
, chapter C-34 of the Revised Statutes of Canada,
    1970, as it read immediately before January 1, 1988; or

(b)     two
    or more offences being dealt with in the same proceeding, at least one of which
    is an offence referred to in any of subparagraphs (a)(i) to (iii).

(2)
In proceedings in respect of
    the offences referred to in paragraph (1)(a) or (b), the presiding judge or
    justice shall

(a)  at the first reasonable opportunity, inform any
    witness under the age of eighteen years and the complainant of the right to
    make an application for the order; and

(b)  on application made by the complainant, the prosecutor
    or any such witness, make the order.

(3)
In proceedings in respect of
    an offence under section 163.1, a judge or justice shall make an order
    directing that any information that could identify a witness who is under the
    age of eighteen years, or any person who is the subject of a representation,
    written material or a recording that constitutes child pornography within the
    meaning of that section, shall not be published in any document or broadcast or
    transmitted in any way.

(4)
An order made under this
    section does not apply in respect of the disclosure of information in the
    course of the administration of justice when it is not the purpose of the
    disclosure to make the information known in the community. 2005, c. 32, s. 15;
    2005, c. 43, s. 8(3)(b).

486.6     (1)
Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)
For greater certainty, an
    order referred to in subsection (1) applies to prohibit, in relation to
    proceedings taken against any person who fails to comply with the order, the
    publication in any document or the broadcasting or transmission in any way of information
    that could identify a victim, witness or justice system participant whose
    identity is protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. J.S., 2012 ONCA 684

DATE: 20121011

DOCKET: C53510

Winkler C.J.O., Laskin and Watt JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

J. S.

Appellant

Mark J. Sandler, for the appellant

Kim Crosbie, for the respondent

Heard:  April 2, 2012

On appeal from a conviction entered by Justice Paul F.
    Lalonde of the Superior Court of Justice, sitting with a jury, on November 17,
    2010.

Watt J.A.:

[1]

Early one New Years morning a woman, fully clothed, was asleep on the
    basement couch. A man put his hand on her hip, then under her clothes approaching
    her vaginal area. The man began kissing the woman. Neither spoke.

[2]

The woman thought the man was her husband. She was wrong. She opened her
    eyes in the darkened room but saw nobody.

[3]

A jury decided that the man was J.S. (the appellant). They also found
    that the woman (the complainant) did not consent to what the appellant did and
    that the appellant did not honestly believe that the complainant did consent.
    The jury concluded that the appellant was guilty of sexual assault.

[4]

The appellant says that his conviction is flawed because the trial judge
    made several mistakes in his final instructions to the jury. These reasons
    explain why I have concluded that the judges final instructions were so
    deficient that the appellant should have another trial.

THE BACKGROUND FACTS

[5]

A brief overview of the circumstances that underpinned this prosecution
    is sufficient for our purposes.

The Complainants Account

[6]

The complainant and her common law spouse went to a house party at the
    house of the appellants parents. They left their young child in the care of
    the complainants mother because they planned to stay overnight. The
    complainant, then 22 years old and a habitual marijuana user, brought a bottle
    of liqueur, some marijuana, some marijuana cookies and another drug, salvia, to
    the party.

[7]

The complainant admitted that she was very highly intoxicated when she
    retired to a basement couch shortly after 2:30 a.m. on New Years day. 
    Sometime later, she felt a hand on her hip, which then slid under her sweatpants
    towards her vaginal area, before she was French kissed.

[8]

The complainant thought the person kissing her was her husband so she
    responded in kind. But when she put her hand on the back of the mans head, she
    realized this man was not her husband.  She looked around but did not move from
    the couch. She saw no one, rolled over, and went back to sleep.

[9]

When the complainant woke up a few hours later, her pants were damp and
    their crotch bloodstained. She removed them and put them in a bag. When she
    went upstairs, her common law husband and his friend noticed hickies on the
    complainants neck. Pressed further by her common law husband about the origin
    of the hickies, the complainant told him about the kissing incident and her
    damp panties.

[10]

In
    the end, the complainants common law husband took her to the hospital where
    she was examined by a doctor. The doctor noticed a mark that could have been a
    bite mark on the complainants left nipple.  The doctor called the police.

The Appellants Version

[11]

The
    appellant testified. He said that he sat in a lazy boy chair near the
    complainant in the basement. He wanted to watch television and planned to sleep
    on a nearby air mattress with his girlfriend when the television show ended.
    The television was near the complainant so he asked her whether it was okay for
    him to watch it.  She agreed.

[12]

While
    the appellant was watching television, the complainant motioned over towards
    her. He leaned closer and made eye contact with her. They began to kiss. The
    kissing intensified. He slowly slid his hands under her pants, then moved them
    towards her vagina. They fondled each other before the appellant performed oral
    sex on the complainant. Both climaxed. At every step, the appellant asked
    whether it was okay for him to do what he was doing.  At every step, the
    complainant agreed.

The Forensic Evidence

[13]

A
    few years later, police retrieved a cigarette butt discarded by the appellant.
    Forensic testing followed. The appellants DNA was found in saliva obtained in
    swabs of the complainants neck and nipple taken when she had gone to the
    hospital to report what had happened to her. The appellants DNA was also found
    in semen detected on the complainants external genitalia and on her pants.

[14]

The
    appellant was arrested about three and one-half years after the conduct that
    grounded his prosecution.

the grounds of appeal

[15]

The
    appellant seeks a new trial on four grounds. Each alleges an error in the trial
    judges charge to the jury. As I would paraphrase the appellants complaints,
    they are that the trial judge erred in:

i.        failing
    to instruct the jury on the position of the defence and to relate the salient
    features of the evidence to that position;

ii.       improperly
    instructing the jury on the onus of proof on consent;

iii.      failing
    to define wilful blindness and to describe its relationship with apprehended
    consent
[1]
;
    and

iv.      instructing
    the jury about the kinds of circumstances that could vitiate the complainants
    consent when there was no evidence of such circumstances in this case.

Ground #1: The Position of the Defence

[16]

The
    background that underlies this ground of appeal requires a brief canvass of the
    positions advanced by the parties at trial followed by an abridged reference to
    the final instructions of the trial judge.

The Positions of the Parties at Trial

[17]

The
    Crown contended that the complainants account was a faithful replication of
    the events that occurred on the basement couch early on New Years morning,
    2005. She did not see her attacker, and thus could not identify him, but the
    scientific evidence confirms that it was the appellant. She did not consent to
    the appellants sexual advances and, in any event, was too intoxicated to have
    the capacity to give her consent. According to the Crown at trial (who is not
    counsel on appeal), the complainant did nothing that would have led the
    appellant to honestly believe that she was consenting to his advances, nor did
    he honestly entertain any such belief.

[18]

Counsel
    for the appellant at trial (who is also not counsel on appeal) underscored the
    frailties in the evidence of the complainant and the capacity of her testimony
    to discharge the burden of proof imposed upon the Crown. He urged jurors to
    accept, or at least to have a reasonable doubt about, the complainants consent
    or the appellants honest belief in her consent on the basis of the appellants
    account of what happened.

The Charge to the Jury

[19]

The
    trial judge provided counsel with a copy of the final instructions he proposed
    to give the jury and solicited their views about the adequacy and correctness
    of those instructions.

[20]

Towards
    the beginning of his final instructions, which he provided in written form to
    the jury, the trial judge indicated that, among the subjects he would discuss
    with them were the issues that required their decision and the significant
    features of the evidence that related to those issues. He also said he would
    summarize the positions advanced by counsel at trial.

[21]

The
    trial judge told the jury about the essential elements of sexual assault, then,
    in accordance with the approach set out in the
Ontario Specimen Jury
    Instructions (Criminal)
, converted each essential element into a question
    for jurors to answer. For each question, the trial judge explained the legal
    principles that govern the jurys decision on the question, reviewed various features
    of the evidence that were relevant to their decision, and concluded with a
    statement about the available responses to the question and the consequences of
    those responses for further deliberations and verdict.

[22]

The
    second element of sexual assault that the trial judge discussed was consent. He
    instructed jurors about the meaning of consent and of the Crowns obligation to
    prove beyond a reasonable doubt that the complainant had not consented to the
    sexual activity she described. Among other things, the trial judge said:

Defence counsel suggested to her that she had consented to the
    sexual activity and she replied that the suggestion was wrong. It is the
    Crowns position that she could not consent due to her state of intoxication.

[The appellant], on the other hand, maintained that he had an
    honest belief that [the complainant] had consented to the sexual activity that
    he had with her as she had motioned him to leave his chair to come to the couch
    where she was stretched out. His evidence was that she reciprocated with the
    kissing and the masturbating until both of them had reached a climax.  [The
    appellants] honest belief will be analysed more fully in the next question if
    you find that [the complainant] did not consent to the sexual activity. The
    defence position is that [the complainant] had consented to the activity.

[23]

The
    third element of sexual assault on which the trial judge instructed the jury
    involved the related subjects of the fault element in sexual assault and the
    issue of apprehended consent. The trial judge told the jury that the Crown
    could prove that the appellant knew that the complainant was not consenting to
    the sexual activity by proving actual knowledge, recklessness, or wilful
    blindness, although the judge did not use the actual terms recklessness or
    wilful blindness in this part of his instructions. The judge made it clear
    that it was for the Crown to prove beyond a reasonable doubt that the
    appellant did not honestly believe the complainant was consenting to his
    conduct.

[24]

On
    the issue of apprehended consent, the trial judge reviewed in detail the
    evidence that he thought relevant for the jurys consideration, including the
    evidence of the appellant, and concluded:

If you have a reasonable doubt whether [the appellant] honestly
    believed that [the complainant] voluntarily agreed to participate in the sexual
    activity with which [the appellant] is charged, you must find [the appellant]
    not guilty and your deliberations would be over.

If you are satisfied beyond a reasonable doubt that [the
    appellant] did not honestly believe that [the complainant] voluntarily agreed
    to participate in the sexual activity with which [the appellant] is charged,
    you must go on to the next question.

[25]

The
    instruction contains no discrete statement of the position of either party on
    the issue.

The Arguments on Appeal

[26]

For
    the appellant, Mr. Sandler says that, despite his early promise to do so, the
    trial judge never did summarize the position advanced by trial counsel in his
    closing address. Mr. Sandler acknowledges that jury instructions need not
    adhere to a specific formula. On the other hand, he submits, final instructions
    must state the position of the defence, review the substantial parts of the
    evidence supportive of that position, and relate that evidence to the defence
    position so that the jury can appreciate its value and effect. The instruction,
    read as a whole, fails to meet this standard.

[27]

Mr.
    Sandler says the defence advanced at trial was that the complainant consented
    to the sexual activity that admittedly occurred. This position garnered
    evidentiary support from the detailed testimony of the appellant whose evidence
    was credible and reliable, unlike that of the complainant that was inherently
    problematic and deeply flawed. The complainants consent, according to the
    appellant, was not vitiated by her state of intoxication.

[28]

Trial
    counsel also advanced apprehended consent, which emerged from the appellants
    testimony, in the event the jury found that the complainant did not consent or
    lacked the capacity to consent because of intoxication.

[29]

In
    the end, Mr. Sandler says, the trial judge never adequately instructed the jury
    on the position of the defence or told them why the defence contended that they
    should reject the complainants evidence. The trial judges serial summary of
    the evidence in connection with apprehended consent did not assist the jurys appreciation
    of the value and effect of the evidence on the issue of consent, which the
    trial judge conflated with apprehended consent.

[30]

For
    the respondent, Ms. Crosbie urges us to take a functional approach in our
    assessment of the adequacy of the judges final instructions. The overall
    question she says is whether, considered as a whole, the final instructions
    left the jury with an adequate understanding of the issues raised, the legal
    principles governing the jurys decision on those issues and the evidence
    relevant for their consideration. She submits that the instructions, considered
    as a whole, achieved their purpose.

[31]

Ms.
    Crosbie says that the positions advanced at trial were straightforward, the
    evidence uncomplicated. The Crown said the complainant didnt consent whether
    because of her intoxicated state or otherwise. The defence was that she
    consented, or the appellant honestly believed that she had consented.

[32]

Ms.
    Crosbie submits that the trial judge properly explained the elements of consent
    to the jury and reviewed the appellants evidence supportive of the defence,
    leaving it to the jury to determine whether the Crown had proven beyond a
    reasonable doubt that the complainant did not consent. The evidence was
    reviewed more fully in connection with apprehended consent but enough was said
    in connection with each to ensure that the jury appreciated the nature and
    effect of the evidence.

[33]

Ms.
    Crosbie reminds us that trial counsel for the appellant made no objection to
    the charge on the basis now said to reflect fatal error. The failure to object
    is of greater significance in this case, not only because of the nature of the
    complaint  the failure to put the defence  but also because counsel had been
    provided with the instructions in advance and had ample opportunity to object
    had he considered them inadequate or unfair.

The Governing Principles

[34]

Several
    well-established principles inform and guide our decision in connection with
    this ground of appeal.

[35]

First,
    a trial judge presiding in a jury trial is required, except in cases where it
    would be needless to do so, to review the substantial parts of the evidence and
    give the jury the position of the defence, so that, in the end, the jury can
    appreciate the value and effect of that evidence:
Azoulay v. The Queen
,
    [1952] 2 S.C.R. 495, at pp. 497-498;
R. v. MacKinnon
(1999), 43 O.R.
    (3d) 378 (C.A.), at p. 385. Proper instructions leave the jury with a
    sufficient understanding of the facts as those facts relate to the issues the
    jury has to decide:
R. v. Jacquard
, [1997] 1 S.C.R. 314, at para. 14;
R.
    v. Cooper
, [1993] 1 S.C.R. 146, at p.163.

[36]

Second,
    we test the adequacy of jury instructions against their ability to fulfill the
    purpose for which instructions are provided. We do not test them to determine
    whether or to what extent they adhere to or depart from some particular approach
    or specific formula:
Jacquard
, at para. 62;
MacKinnon
, at p.
    386. In the end, the jury must understand:

i.        the factual issues
    to be determined;

ii.       the legal principles
    applicable to the issues and the

evidence adduced at trial;

iii.      the positions of the
    parties; and

iv.      the substantial parts
    of the evidence relevant to the positions of the                         parties
    on the issues to be decided.

[37]

Third,
    it is the substance, not the form of final instructions that determines whether
    those instructions have satisfied or fallen short of what we require of them.
    Yet a sound, organized approach to those instructions is more likely to produce
    a satisfactory and legally sustainable result:
MacKinnon
, at p. 386.

[38]

Fourth,
    a trial judge frequently relates the evidence relevant to the positions of the
    parties on the controversial issues by reviewing the substance of the evidence
    that bears upon each issue and indicating to the jury what parts of the
    evidence may support each partys position. Describing the substance of the evidence
    does
not
require a
    regurgitation of every syllable spoken by any or every witness. Rather, it
    calls for a measured approach that pares to the evidentiary core of the case,
    for and against, on the issue under discussion:
MacKinnon
,
at pp. 386-387. Evidence reviewed once
    need not be reviewed twice, provided the instructions make it clear that the
    same evidence may be of service in the resolution of more than one issue:
Jacquard
,
    at para. 14.

[39]

Fifth,
    the closing address of counsel does not relieve the trial judge of the
    obligation to ensure that the jury is aware of the substance and understands
    the significance of the evidence to the critical issues in the case. However, a
    trial judge can take into account the closing addresses of counsel in deciding
    how to discharge his or her obligation to review and relate the evidence to the
    relevant issues. A trial judge may refer to, or incorporate by reference,
    counsels submissions to assist in relating the evidence to the positions of
    the parties on the issues in controversy:
MacKinnon
, at p. 387.

[40]

Finally,
    where counsel receive a copy of the proposed final instructions in advance of
    delivery, are invited to make submissions about errors and omissions, but voice
    none and acquiesce in what will be said, the failure to object must be accorded
    considerable weight when it is later said that the instructions have failed to
    adequately and fairly present the position of the appellant:
R. v. Polimac
,
    2010 ONCA 346, 254 C.C.C. (3d) 359, at paras. 89, 96-97.  On the other hand,
    where the cumulative effect of several errors is to deprive an appellant of a
    fair trial, the failure of trial counsel to object is not determinative on
    appeal.

The Principles Applied

[41]

I
    would give effect to this ground of appeal, although I regard this case as
    close to the line because of its straightforward nature and uncomplicated evidence.

[42]

The
    trial judges instructions followed the approach suggested in the
Ontario
    Specimen Jury Instructions (Criminal)
.  That approach includes:

i.        a
    summary of the essential elements of the offence;

ii.       a
    conversion of each essential element into a question for the    jurors to
    consider and answer;

iii.      instructions
    on the legal principles
[2]
that govern the jurys           decision on the question derived from each
    essential element;

iv.      a
    review of the salient features of the evidence that bear upon    each question
    and a relation of those features to the positions       of the parties on the
    issue; and

v.       a
    concluding instruction that apprises the jurors of the      consequences of
    their decision on each question for further   deliberations and verdict.

[43]

Setting
    aside for the moment the correctness and adequacy of the trial judges legal
    instructions on the essential elements of the offence and the defences of
    consent and apprehended consent, the trial judge appears not to have expressly
    instructed the jurors on the position of the defence. Instead, he simply
    recounted parts of the evidence without much, if any, reference to the points
    made in cross-examination of the complainant. Nor did the trial judge relate
    the evidence to the relevant essential element or related defence.

[44]

Second,
    his instructions on the issue of consent conflated actual and apprehended
    consent. As a result, the jury were not clearly told, as they should have been,
    that the appellants defence was that the complainant consented to the sexual
    activity (the actual consent not undone by her intoxicated state) not just that
    the appellant honestly believed that she consented.

[45]

Third,
    the trial judges evidentiary review did not refer to evidence elicited in
    cross-examination that supported the defence position that, unaffected by
    intoxication, the complainants account of lack of consent was inherently
    suspect and implausible.

[46]

The
    effect of these errors on the outcome of the appeal can await assessment of the
    other alleged deficiencies in the final instructions.

Ground #2: Instructions on Burden of Proof on Consent

[47]

This
    ground of appeal requires a brief reference to several passages in the trial
    judges final instructions on the issue of consent.

The Jury Instructions

[48]

In
    his summary of the essential elements of sexual assault, the trial judge
    instructed the jury that Crown counsel had to prove beyond a reasonable doubt
    not only that the complainant did not consent to the force the appellant
    intentionally applied to her, but also that the appellant did not honestly
    believe that the complainant consented to the application of that force.

[49]

After
    he explained the meaning of consent and the circumstances in which consent
    could be vitiated, the trial judge left the consent issue to the jury in these
    terms:

If you have a reasonable doubt whether [the complainant]
    consented to the force that [the appellant] intentionally applied, you must
    find [the appellant] not guilty.  Your deliberations would be over.

If you are satisfied beyond a reasonable doubt that [the
    complainant] did not consent to the force that [the appellant] intentionally
    applied, you might go on to the next question.

[50]

The
    trial judges instructions on apprehended consent concluded in the same way:

If you have a reasonable doubt whether [the appellant] honestly
    believed that [the complainant] voluntarily agreed to participate in the sexual
    activity with which [the appellant] is charged, you must find [the appellant]
    not guilty and your deliberations would be over.

If you are satisfied beyond a reasonable doubt that [the
    appellant] did not honestly believe that [the complainant] voluntarily agreed
    to participate in the sexual activity with which [the appellant] is charged,
    you must go on to the next question.

The judge then added:

If you are satisfied beyond a reasonable doubt that [the
    complainant] did not consent to the force that [the appellant] intentionally applied,
    you must go on to the next question.

[51]

As
    he approached the end of this charge, the trial judge advised the jury about
    the availability of a verdict.  He explained:

You shall find, record and return a verdict of not guilty, the
    first verdict listed, if you are satisfied beyond a reasonable doubt that the
    complainant had consensual sex with the accused.

[52]

The
    jury was not recharged on this issue.

The Arguments on Appeal

[53]

For
    the appellant, Mr. Sandler says that the final instruction the jurors heard, an
    instruction that linked consent to a verdict of not guilty, constituted
    misdirection. The instruction shifted the onus of proof to the appellant and
    required him to prove beyond a reasonable doubt that the complainant had
    consensual sex with him before the jury could find him not guilty. A more
    prejudicial instruction could scarcely be imagined. This was the last
    instruction the jurors heard on the issue exacerbating the prejudice he
    created.

[54]

Ms.
    Crosbie for the respondent acknowledges the misdirection. She reminds us to
    consider the instructions as a whole and submits that, in those circumstances,
    the jurors could not have been under any misapprehension about the burden of
    proving non-consent. She adds that trial counsel for the appellant made no
    objection to the charge on this issue, a factor that should weigh heavily
    against the claim of prejudice now being advanced.

The Governing Principles

[55]

It
    is common ground that, in prosecutions for sexual assault, Crown counsel must
    prove beyond a reasonable doubt that the complainant did not consent to the
    activity that is the subject matter of the charge. Further, where apprehended
    consent is in play, Crown counsel must prove beyond a reasonable doubt that the
    accused did not honestly believe that the complainant was consenting to the
    relevant activity.

The Principles Applied

[56]

I
    agree with the parties that the final passage in the trial judges instructions
    excerpted in paragraph 51 reflects error. An accused is under no obligation to
    prove that the complainant consented, much less an obligation to prove consent
    beyond a reasonable doubt.  However, preliminary to an assessment of the
    cumulative effect of various errors in the final instructions on the integrity
    of the verdict reached at trial, something should be said about other parts of
    the charge on this and related issues.

[57]

The
    only portion of the charge in which the trial judge erred in shifting the onus
    of proof about consent to the appellant is the passage in which the judge told
    the jury about the findings required to return a verdict of not guilty. 
    Elsewhere, for example, in dealing with consent and apprehended consent in
    earlier portions of the charge in connection with the essential elements of the
    offence, the trial judge made it clear that Crown counsel was required to prove
    beyond a reasonable doubt, not only that the complainant had not consented, but
    also that the appellant did not honestly believe that she had consented.

[58]

The
    charge to the jury included a
W. (D.)
instruction:
R. v. W.(D.),
[1991]
    1 S.C.R. 742, at pp. 757-758. It attracted no objection from trial counsel who
    had the opportunity to review the charge in advance of its delivery, as well as
    to record any objections after the charge had been given.

Ground #3: The Instruction on Wilful Blindness

[59]

This
    ground of appeal faults the trial judge for use of the term wilful blindness
    without an explanation for its meaning. The nature of the complaint requires
    brief reference to the trial judges final instructions, the arguments advanced
    about their adequacy, and the principles that inform our decision.

The Jury Instructions

[60]

The
    third question posed by the trial judge for the jurys determination was

Did [the appellant] honestly believe that [the complainant]
    consented?

[61]

In
    his instructions about the legal principles the jury were to apply to answer
    this question, the trial judge explained that the Crown had to prove beyond a
    reasonable doubt that the appellant knew that the complainant did not consent
    to the force the appellant intentionally applied. The trial judge then focussed
    on proof of knowledge. He explained that knowledge could be proven on any of
    three bases:

·

actual knowledge

·

recklessness

·

wilful blindness

The instructions explained recklessness and wilful
    blindness in legally correct language, but the trial judge did not use the
    specific terms recklessness or wilful blindness in his instructions.

[62]

Later
    in his instructions on the same question, the trial judge, in explaining the
    relevance of reasonable grounds to the issue of apprehended consent, said:

Wilful blindness is inconsistent with an honestly held mistaken
    belief.

The term wilful blindness was never mentioned again.

The Arguments on Appeal

[63]

For
    the appellant, Mr. Sandler submits that the trial judge erred in interjecting
    the term of art, wilful blindness, into his instructions without either
    explaining its meaning or linking it to the admittedly flawless instruction
    about its meaning he had given earlier. In the result, Mr. Sandler says, the
    jury were left to their own devices to define what the trial judge meant by
    this new term. There was nothing about the term that would permit the jury to
    intuit its meaning, thus they may have rejected apprehended consent on a
    legally erroneous ground.

[64]

For
    the respondent, Ms. Crosbie contends that when the trial judges instructions
    are considered as a whole, the late stage inclusion of a term not mentioned
    otherwise in the instructions would not have confused the jury or caused them
    to reject apprehended consent on a basis too favourable to the Crown. The
    instructions explained, in language to which no objection was or could have
    been taken, the three bases upon which the Crown could prove that the appellant
    knew the complainant was not consenting to what he was doing.  The later
    interjection of a term of art, about which no questions were asked, could not
    detract from the clear instructions given earlier.

The Governing Principles

[65]

In
R. v. Crampton
(2004), 188 O.A.C. 357, the jury asked the judge to
    tell them the major elements in sexual assault. The judge explained that one
    of the elements was that the accused knew that the complainant did not consent
    to the force that the accused intentionally applied. The trial judge continued:

[K]new in the sense of actually knowing, or not actually
    knowing but being reckless about knowing, or wilful blindness, which means
    closing your eyes to the obvious.

The trial judge had previously instructed the jury in
    terms that explained both recklessness and wilful blindness but had not used
    either term to describe what he was talking about.

[66]

The
Crampton
court decided that the judge erred in introducing terms of
    art in a re-charge without expressly defining those terms or, in connection
    with wilful blindness, fully defining the term:
Crampton
, at para. 11.

The Principles Applied

[67]

I
    would give effect to this ground of appeal as a result of our earlier decision
    in
Crampton
. That said, the context here differs significantly from
    that in
Crampton
and diminishes the influence that the interjection of
    an undefined term of art may have had on the verdict.  In assessing the overall
    effect of the error the following needs to be considered.

[68]

The
    common failing in
Crampton
and in this case is the failure of the
    trial judge to define a term of art used in jury instructions. Neither
Crampton
,
    nor so far as I am aware any other authority, sponsors a bright line rule
    enjoining any and all mention of terms of art in mid-trial or final jury
    instructions. What the authority set their face against is not the use of terms
    of art
per se
, but, as here, unexplained or undefined use of such
    terms. Terms of art are often useful in jury instructions, for example, as
    compendious descriptives of evidence groupings or of issues to be decided.
    Provided their meaning is made clear, I see nothing wrong with their use.

[69]

Any
    assessment of the potential impact of mention of wilful blindness in the
    closing portion of the charge requires consideration of several other factors.

[70]

First,
    the reference occurred near the end of the charge. It was the first, last, and
    only reference to the subject by name. The substantive instructions on wilful
    blindness, given earlier, were complete and correct. The mere mention of the
    term did not detract from what had been said earlier or risk confusion by
    incompleteness as in
Crampton
.

[71]

Second,
    counsel for the appellant at trial did not object to this instruction, either
    before delivery of the charge when provided with a draft version, or after its
    delivery.

[72]

Third,
    the jury asked no questions about this or any related subject.

[73]

Although
    these particular factors suggest that the use of a term of art may have had
    less of an impact in this case than it did in
Crampton
, I would
    nevertheless give effect to this ground of appeal.

Ground #4: The Instructions on Vitiated Consent

[74]

The
    final ground of appeal takes issue with trial judges inclusion in his charge
    of instructions about conduct or circumstances that vitiate what otherwise
    appears to be consent to sexual activity.

The Jury Instructions

[75]

The
    trial judge prepared a binder for the jurys use during their deliberations.
    Included within the binder was the text of several
Criminal Code
provisions including the definition of consent in s. 273.1(1), the conduct or
    circumstances that vitiate consent in s. 273.1(2) and (3), and s. 273.2 that
    restricts the circumstances in which a claim of apprehended consent may be
    advanced. Apart from reading the statutory provisions, the trial judge did not
    instruct the jury further on their meaning or application as he turned to his
    prepared instructions.

[76]

In
    his instructions on the second essential element of sexual assault, the absence
    of consent, the trial judge mentioned several factors that could vitiate
    consent:

·

force

·

threats

·

fear

·

fraud

·

abuse of authority

The trial judge did not expand upon any of these
    vitiating factors all of which are listed in s. 265(3) of the
Criminal Code
made applicable to prosecutions for sexual assault by s. 265(2).

[77]

The
    trial judge also instructed the jury that for any consent to be valid, the
    complainant must have been capable of consenting, not incapacitated by the
    consumption of alcohol or otherwise. On this issue, the judge said:

There cannot be a voluntary agreement unless the person who is
    said to agree, in this case, [the complainant], is capable of agreeing.  [The
    complainant] must not be so intoxicated, or in any other type of mental state
    that renders her unable to understand the sexual nature of [the appellants]
    conduct. [The complainant] must be able to realize that she has the right to
    choose not to participate in sexual activity with [the appellant].  In other
    words, [the complainant] must be able to realize that she has the right to say
    No at any time.

The Arguments on Appeal

[78]

For
    the appellant, Mr. Sandler says that the instructions contain several references
    to factors that vitiate consent, such as breach of trust, abuse of authority
    and abuse of power, that were unsupported by the evidence adduced at trial but
    were never withdrawn from the jurys consideration. The jury might well have
    concluded that the complainant had not consented, for example, because the
    appellant abused the position of trust he held because the events took place in
    his parents house. Likewise, the reference to force as a vitiating factor
    may have influenced the decision in light of the discussion that only minimal
    force was required for conduct to constitute an assault.

[79]

For
    the respondent, Ms. Crosbie points out that the instructions given about the
    factors that vitiate consent were legally correct. That the record was barren
    of any evidentiary support for any of these listed factors, apart from
    intoxication, would not have escaped the notice of the jurors who were told
    repeatedly to rest their findings on evidence and inferences not fantasy and
    speculation.  No one relied on any vitiating factor apart from intoxication,
    nor was there any realistic prospect that the judges delineation of threats or
    his instruction about force on an uncontested issue would lead the jury astray.

The Governing Principles

[80]

Trial
    judges are required to tailor their final instructions to the evidence adduced
    at trial, the legal principles that play in the case, and the positions
    advanced by the parties. Jury charges are tailor made, not off the rack.
    Inclusion of irrelevancies adds clutter and risks confusion.

The Principles Applied

[81]

I
    would not give effect to this ground of appeal despite the inclusion of what I
    regard as unnecessary clutter in the final instructions.

[82]

The
    positions advanced at trial were straightforward. The Crown said no consent, actual
    or apprehended. The only evidence summoned in support of vitiated consent was
    the complainants state of intoxication. The appellant claimed consent, that
    the complainant initiated closeness and, at every step, agreed to what the
    appellant was doing. At the very least, the appellant had a well-founded honest
    belief that the complainant consented to his advances.

[83]

Second,
    to characterize as fatal error the inclusion of vitiating factors that had no
    support in the evidence betrays our faith in the good sense of jurors and their
    ability to decide cases on evidence, not speculation.

CONCLUSION

[84]

The
    principal legal errors in this case include:

i.        a
    failure to adequately instruct the jury on the position of the defence and to relate
    the essential features of the evidence supportive of the defence to the issues
    raised, so that the jury could appreciate its value and effect;

ii.       a
    misdirection on the onus of proof on the issue of consent requiring the
    appellant to prove consent beyond a reasonable doubt; and

iii.      an
    instruction that wilful blindness could vitiate apprehended consent without
    explaining, in terms or by referential incorporation of earlier instructions,
    what was meant by wilful blindness.

[85]

Ms.
    Crosbie invited the application of the curative proviso of s. 686(1)(b)(iii)
    based in part on a submission that there was no air of reality to the claim of
    apprehended consent. The trial Crown took no objection to the inclusion of
    apprehended consent in the final instructions. I am satisfied the necessary
    evidentiary predicate existed for submission of apprehended consent to the
    jury.

[86]

I
    would not apply the curative proviso to the cumulative effect of the legal
    errors in the final instructions to the jury in this case.  Taken as a whole,
    and despite trial counsels failure to object to the instructions on the issues
    raised on appeal, the cumulative effect of the identified errors was to deprive
    the appellant of a just determination of the issues in play at trial.

[87]

For
    these reasons, I would allow the appeal, quash the conviction, and order a new
    trial.

Released: October 11, 2012 WW

David
    Watt J.A.

I
    agree Winkler C.J.O.

I
    agree John Laskin J.A.





[1]
I use the term apprehended consent as a compendious descriptive for honest
    but mistaken belief in consent.



[2]
The principles include reference to any defence, justification or excuse that
    relates to the essential element.


